DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-11 and 15-21, are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 5-11 and 15-21 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norwood (U.S. Pub. No. 2011/0280668).
Regarding Claim 1, Norwood discloses a system for deploying a surface blowout preventer and a marine riser onto a subsea wellhead, comprising: 
A plurality of tensioners (110) coupled to a deck of a vessel or rig; 
A tensioner platform (130) including a platform opening having a first inner diameter (inner diameter of 120), wherein the tensioner platform (130) is attachable to the plurality of tensioners (110); 
An upper rotation bearing (dynamic seal between upper 210 and 220) secured in the platform opening; 
A lower rotation bearing (190, or alternately dynamic seal between lower 210 and 220) secured in the platform opening below the upper rotation bearing (dynamic seal between upper 210 and 220); and 
A split support (210, 360, 420) having a circumference, a first outer surface (top outer surface adjacent 220) at least partially disposed along the circumference, and a second outer surface (lower outer surface adjacent 220) at least partially imposed along the circumference and offset from the first outer surface (top outer surface adjacent 220), a support opening (opening of 210 containing 360) having a second inner diameter (inner diameter of 210), and a landing shoulder (surface of 210 supporting 360) secured in the support opening (opening of 210 containing 360), wherein the second diameter is smaller than the first diameter, and wherein the first outer surface (top outer surface adjacent 220) and the second outer surface (lower outer surface adjacent 220) are configured to simultaneously seat respectively on the upper rotation 
Regarding Claim 2, Norwood discloses the system of claim 1, wherein the tensioner platform (130) is detachable from the plurality of tensioners (110).
Regarding Claim 3, Norwood discloses the system of claim 1 or 2, wherein the split support (210, 360, 420) includes one or more pipes (320, 340) that pass from a lower surface of the split support (210, 360, 420) to an upper surface of the split support (210, 360, 420).
Regarding Claim 4, Norwood discloses the system of claim 3, wherein the one or more pipes are fitted with quick-connect terminations couplable to hydraulic lines.
Regarding Claim 12, Norwood discloses a method of deploying a surface blowout preventer and a marine riser onto a subsea wellhead, comprising: 
Attaching a tensioner platform (130) including a platform opening having a first inner diameter (inner diameter of 120) to a plurality of tensioners (110) coupled to a deck of a vessel or rig, wherein the tensioner platform (130) includes an upper rotation bearing (dynamic seal between upper 210 and 220) secured in the platform opening, and a lower rotation bearing (190, or alternately dynamic seal between lower 210 and 220) secured in the platform opening below the upper rotation bearing (dynamic seal between upper 210 and 220); 
Providing a split support (210, 360, 420) having a circumference, a first outer surface (top outer surface adjacent 220) at least partially disposed along the circumference, and a second outer surface (lower outer surface adjacent 220) at least partially disposed along the circumference and offset from the first outer surface (top 
Simultaneously seating the first outer surface (top outer surface adjacent 220) and the second outer surface (lower outer surface adjacent 220) respectively on the upper rotation bearing (dynamic seal between upper 210 and 220) and the lower rotation bearing (190, or alternately dynamic seal between lower 210 and 220).
Regarding Claim 13, Norwood discloses the method of claim 12, further comprising lowering a mudline closure device (70) between the plurality of tensioners (110) onto the subsea wellhead before attaching the tensioner platform (130) to the plurality of tensioners (110).
Regarding Claim 14, Norwood discloses the method of claim 12 or 13, further comprising lowering an emergency disconnect system (70) through the platform opening before seating the first outer surface (top outer surface adjacent 220) and the second outer surface (lower outer surface adjacent 220) respectively on the upper rotation bearing (dynamic seal between upper 210 and 220) and the lower rotation bearing (190, or alternately dynamic seal between lower 210 and 220).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) - 270 - 5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679


/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                             

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679